DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-16, 18-20, 22, 24, 26, 27, and 33-35 of U.S. Patent No. US 10068463 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See claim comparison chart below.

Instant application
US 10068463 B2

2. The method of claim 1, wherein the control data is generated as a function of the piece of equipment being pointed at.
9. The method of claim 1, wherein determining the piece of equipment being pointed at is based on at least one of a position and orientation of the smartphone determined from at least one of the following: a geolocation device, an angle sensor, a 

Also the same for claims 12, 13, 20, 21, 24-25, 30, 32, 33, and 36-42. 


16. The method according to claim 11, further comprising moving a piece of equipment to be controlled and an action of a user on the control object, the action of the user on the control object being followed by a new implementation of a method according to claim 1 to determine the new virtual envelope of said moved piece of equipment.
19. A method for controlling a piece of equipment to be controlled among at least one piece of equipment to be controlled from a control object, comprising: determining of a piece of equipment to be controlled according to a method according to claim 1 and transmitting, by the control object, control 
20. The control method according to claim 19, wherein determining the position and the orientation of the control object and the step of transmission by the control object of control data to the piece of equipment to be controlled utilize one and the same radio technology.

Also the same for claims 2-8 and 12--16.


Also the same for claim 15.
26. The control method according to claim 19, further comprising adapting a control interface of the control object as a function of the piece of equipment to be controlled.1
4. The method of claim 1, wherein the at least one command comprises a single user action configured to launch a sequence of commands.  

Also the same for claim 16.
18. The method according to claim 1, further comprising contextual enhancement of a piece of equipment to be controlled by enrichment data, and wherein the determination of a piece of equipment to be controlled implements this contextual enhancement, said enhancement 
Also see claim 33-35.

6. The method of claim 5, wherein predicting the piece of equipment being pointed at is based at least partially on contextual data detected by the smartphone, the contextual data comprising at least one of the following: a time the smartphone is used, a date the smartphone is used, a position of the smartphone, user responses to questions, a pattern of repeated commands received from the user, or any combination thereof.

18. The method according to claim 1, further comprising contextual enhancement of a piece of equipment to be controlled by enrichment data, and wherein the determination of a piece of equipment to be controlled implements this contextual enhancement, said enhancement preferably implementing data of physical variables, time, date, the position of the control object, responses of the user to questions, or the pattern of repetition of commands carried out by the user.
35. The use according to claim 34, wherein the training of habits of commands executed by the user comprises a step of contextual enhancement by enrichment data, said contextual enhancement preferably implementing data of physical variables, time, 

8. The method of claim 7, further comprising: generating the habit data based on recurrent patterns of commands received through the smartphone.

33. The use according to claim 29, further comprising defining habit data that comprises a plurality of implementations of the control method as a function of said habit data. 
34. The use according to claim 33, further comprising training of habits of commands carried out by the user to define the habit data. 
Also see claim 35

10. The method of claim 1, wherein the control interface comprises a touchscreen, and wherein the at least one command received from the user comprises at least one input received through a surface of the touchscreen.

Also the same for claim 22.
27. The control method according to claim 19, further comprising interpreting, by a touch-sensitive surface, of at least one movement of at least one finger of a user on said surface and in that the control data are generated based on this interpretation.
11. The method of claim 1, wherein the control interface comprises at least one of the 
Also the same for claim 23.


17.  The smartphone of claim 16, wherein predicting the piece of equipment being pointed at is based at least partially on contextual data detected by the smartphone, the contextual data comprising at least one of the following: a time the smartphone is used, a date the smartphone is used, a position of 
18. The smartphone of claim 16, wherein predicting the piece of equipment being pointed at is based at least partially on habit data of the user associated with the smartphone.  
19. The smartphone of claim 18, wherein the at least one processor is further programmed to generate the habit data based on recurrent patterns of commands received through the smartphone.



34. The use according to claim 33, further comprising training of habits of commands carried out by the user to define the habit data. 
35. The use according to claim 34, wherein the training of habits of commands executed by the user comprises a step of contextual enhancement by enrichment data, said contextual enhancement preferably implementing data of physical variables, time, date, the position of the control object, responses of the user to questions, or the pattern of repetition of commands carried out by the user.

22. The control method according to claim 19, wherein controlling a piece of equipment to be controlled is followed by a step of confirmation and/or a step of invalidation by the user of the thus-determined piece of 

20. The control method according to claim 19, wherein determining the position and the orientation of the control object and the step of transmission by the control object of control data to the piece of equipment to be controlled utilize one and the same radio technology.
28. The method of claim 1, wherein an interaction confirming the piece of equipment being pointed at comprises a predefined gesture.
  24. The control method according to claim 22, wherein the confirmation and/or the invalidation implements a capture of a physical variable, the predefined interaction being preferably a predefined movement of the piece of equipment to be controlled, carried out by the user.
29. The method of claim 1, further comprising: prior to confirming the piece of equipment being pointed at, invalidating, with the smartphone, a different piece of equipment selected for control based on an 




22. The control method according to claim 19, wherein controlling a piece of equipment to be controlled is followed by a step of confirmation and/or a step of invalidation by the user of the thus-determined piece of equipment to be controlled, using a predefined interaction of the user with the control object.
24. The control method according to claim 22, wherein the confirmation and/or the invalidation implements a capture of a physical variable, the predefined interaction being preferably a predefined movement of the piece of equipment to be controlled, carried out by the user.
34. The method of claim 33, wherein determining the orientation of the smartphone in relation to the at least one piece of equipment is based on at least one angle of 8 


22. The control method according to claim 19, wherein controlling a piece of equipment to be controlled is followed by a step of confirmation and/or a step of invalidation by the user of the thus-determined piece of equipment to be controlled, using a predefined interaction of the user with the control object.


Claims 1-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-16, 18-20, 22, 26-28, and 33-35 of U.S. Patent No. US 10255799 B2. Although the claims at issue are not identical, they are not patentably distinct from each. See claim comparison chart below.

Instant application
US 10255799 B2
1. A method carried out by a smartphone incorporating an Ultra- wideband (UWB) localization chip, the method comprising: determining, with the smartphone, one or 
2. The method of claim 1, wherein the control data is generated as a function of the piece of equipment being pointed at.
9. The method of claim 1, wherein determining the piece of equipment being pointed at is based on at least one of a position and orientation of the smartphone determined from at least one of the following: a geolocation device, an angle sensor, a movement sensor, a magnetic field sensor, a pressure sensor, a distance sensor, or any combination thereof.  





2. The method according to claim 1, wherein the space comprises a plurality of positioning units capable of determining their relative positions in relation to one another.
11. The method according to claim 1, further comprising defining a virtual envelope of at 

Also the same claims 3-9, 12-16, and 19.

26. The method according to claim 19, further comprising adapting a control interface of the control object as a function of the piece of equipment to be controlled.
28. The method according to claim 19, further comprising displaying information by the control interface as a function of the piece of equipment determined.
4. The method of claim 1, wherein the at least one command comprises a single user action configured to launch a sequence of commands.

Also same for claim 15
18. The method according to claim 1, further comprising contextual enhancement of a piece of equipment to be controlled by enrichment data, wherein the determination of a piece of equipment to be controlled implements the contextual enhancement, said contextual enhancement implementing data of physical variables, time, date, the position of the control object, responses of the user to questions, or the pattern of repetition of commands carried out by the user.

34. The use according to claim 33, further comprising training of habits of commands carried out by the user in order to define the habit data. 
    35. The use according to claim 34, wherein the training of habits of commands executed by the user comprises a step of contextual enhancement by enrichment data, said contextual enhancement implementing data of physical variables, time, date, the position of the control object, responses of the user to questions, or the pattern of repetition of commands carried out by the user. 




Also the same for claims 16-17.




8. The method of claim 7, further comprising: generating the habit data based on recurrent patterns of commands received through the smartphone.




    34. The use according to claim 33, further comprising training of habits of commands carried out by the user in order to define the habit data. 



2. The method according to claim 1, wherein the space comprises a plurality of positioning units capable of determining their relative positions in relation to one another.

Also see claims 3-8.
10. The method of claim 1, wherein the control interface comprises a touchscreen, and wherein the at least one command received 

Also the same for claim 22.



Also the same for claim 23.
27. The method according to claim 19, further comprising interpreting, by a touch-sensitive surface, at least one movement of at least one finger of a user on said surface and generating control data based on this interpretation.
16. The smartphone of claim 12, wherein determining the piece of equipment being pointed at comprises predicting the piece of equipment being pointed at.  




Also the same for claim 35.

22. The method according to claim 19, wherein controlling a piece of equipment to be controlled is followed by confirming and/or invalidating, by the user, the determined piece of equipment to be controlled, using a predefined interaction of the user with the control object.
27. The method of claim 1, wherein the control data is transmitted via UWB communication.  

20. The method according to claim 19, wherein determining the position and the orientation of the control object and transmitting, by the control object, the control 


22. The method according to claim 19, wherein controlling a piece of equipment to be controlled is followed by confirming and/or invalidating, by the user, the determined piece of equipment to be controlled, using a predefined interaction of the user with the control object.
29. The method of claim 1, further comprising: prior to confirming the piece of equipment being pointed at, invalidating, with the smartphone, a different piece of equipment selected for control based on an interaction of the user through the touchscreen of the smartphone.

22. The method according to claim 19, wherein controlling a piece of equipment to be controlled is followed by confirming and/or invalidating, by the user, the determined piece of equipment to be controlled, using a predefined interaction of the user with the control object.
31. The method of claim 1, wherein an interaction confirming the piece of equipment being pointed at occurs after receiving the at least one command.
 22. The method according to claim 19, wherein controlling a piece of equipment to be controlled is followed by confirming and/or invalidating, by the user, the determined piece of equipment to be 

5. The method according to claim 1, wherein determining the position and/or the orientation of the control object in the space includes determining the angles of reception of a radio signal by the control object or by the at least one positioning unit.
35. The method of claim 1, further comprising confirming, with the smartphone, the piece of equipment being pointed at based on an interaction of the user through the touchscreen of the smartphone.
  22. The method according to claim 19, wherein controlling a piece of equipment to be controlled is followed by confirming and/or invalidating, by the user, the determined piece of equipment to be controlled, using a predefined interaction of the user with the control object.



Response to Arguments
Applicant's arguments have been fully considered and are persuasive.  Therefore, the art rejection has been withdrawn.  However, upon further consideration, a double patenting rejection is made in view of US 10068463 B2 and US 10255799 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684